Citation Nr: 1001913	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active duty from November 1982 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2009, the Veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2009.  A copy of the 
transcript of that hearing is of record.  At that time the 
Veteran appeared without any representation from his 
appointed representative the New Jersey Department of 
Military and Veterans' Affairs. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  There is no competent evidence of record showing a causal 
relationship between the Veteran's diabetes mellitus type II 
and any incident of service; diabetes mellitus type II was 
first shown years after service.

3.  The symptomatology produced by the Veteran's hypertension 
more nearly approximates that of the 10 percent disability 
evaluation.  The diastolic pressure was not predominately 110 
or higher and the systolic pressure was not predominantly 200 
or higher.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus is not due to disease or 
injury that was incurred in or aggravated by active service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in April 2007 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was provided with VA medical examinations in May 
2007 and October 2008.

Finally, the transcripts of both the Veteran's hearing before 
the RO and his Travel Board hearing before the undersigned 
Veterans Law Judge have been associated with the file.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for diabetes mellitus type II and for an increased 
evaluation of the service-connected hypertension.

II.  Analysis

Diabetes Mellitus Type II

The Veteran asserts that his diabetes is related to his 
military service.  The Veteran contends that documented 
elevated blood sugar test results are evidence of the 
development of diabetes mellitus type II while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997). 

Certain chronic diseases, including diabetes mellitus may be 
presumed to have been incurred in service if shown to a 
compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran as a lay person can certainly provide an account 
of the symptoms he experienced while in service, and of the 
results of tests given at that time.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, as a layperson without 
the appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Lay persons are not 
competent to opine as to medical etiology or render medical 
opinions. Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, the Veteran's lay assertions as to the 
nature or etiology of his diabetes have no probative value.  

Review of the Veteran's service treatment records (STRs) is 
negative for diabetes, to include his separation examination 
from April 1996 which noted a normal endocrine system.  The 
Veteran's military records reveal various blood glucose test 
results.  The tests revealed blood glucose levels of 94 in 
April 1993 (fasting); 119, 109, and 120 in April 1994; 74 in 
August 1994; 117 and 155 in December 1994; 94 in January 
1995; 104 in December 1995; 100 in January 1996; and 96 in 
April 1996.  

A June 2007 letter received from Dr. J. A., MD, stated that 
the Veteran was probably diabetic during the course of his 
military career due to the documented December 1994 blood 
glucose test result of 155.  While this opinion comes from a 
medical professional is not probative in this case, the 
physician failed to provide a basis for inferring that the 
one test supplied a foundation for his conclusion, in light 
of many other tests showing normal blood glucose levels.  

At the October 2008 VA examination the examining physician, 
reviewed the entire file and military record of the Veteran 
concluded that based on the numbers presented in the glucose 
tests the Veteran did not suffer from diabetes mellitus type 
II while in service.  The examiner observed that a note from 
a private physician in the file stated that the Veteran was 
diagnosed with diabetes in July 1998 but that the VA had only 
recognized the Veteran's diabetes since 2001.  The lack of 
documentation from the private practice as a result of its 
closure led to the VA's failure to originally recognize the 
Veteran's diabetes.  The examiner noted that regardless of 
this difference in recognition of the Veteran's disease, it 
could not be reported that the Veteran had diabetes or was 
even prediabetic during his military service based the record 
of blood glucose test results.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the October 2008 opinion is highly probative evidence in 
the matter at hand.  The examiner based his conclusion on the 
entire record of blood glucose test results and not just one 
isolated result as did Dr. A., the Veteran's private 
physician.  

Therefore, the Board finds that the Veteran's diabetes 
mellitus type II was not incurred in or aggravated by his 
military service.  Nor did it develop within the one year 
presumptive period following his separation.  Accordingly the 
appeal is denied.

Hypertension

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, are expected in all instances.  38 C.F.R. § 4.21 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However staged ratings for the period on appeal may be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The July 2007 rating decision continued the 10 percent 
evaluation for the service connected hypertension, which was 
established in a May 2001 rating decision.  

Hypertensive vascular disease with diastolic pressure of 
predominantly 130 or more is evaluated as 60 percent 
disabling.  Diastolic pressure of predominantly 120 or more 
is evaluated as 40 percent disabling.  Diastolic pressure of 
predominantly 110 or more is evaluated as 20 percent 
disabling.  Diastolic pressure of predominantly 100 or more, 
or systolic pressure predominately 160 or more is evaluated 
as 10 percent disabling.  This is also the minimum evaluation 
for an individual with a history of diastolic pressure 
predominately 100 or more that requires continuous medication 
for control.  This regulation further states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

Basically, the Board notes that in order for the Veteran to 
receive an evaluation in excess of 10 percent, his diastolic 
pressure must be predominately 110 or more.  A systolic 
pressure of predominately 200 or more would also merit a 
higher evaluation.

The Veteran was afforded VA examinations of his hypertension 
in May 2007 and October 2008.  

At the May 2007 examination his medical records were reviewed 
for the examination.  There was no history of stroke, 
myocardial infarction, or congestive heart failure.  The 
Veteran used two medications to control his hypertension.  On 
examination, the blood pressure readings were 128/87 on the 
left and 135/74 on the right.  There was no neck vein 
distention or carotid bruits.  The impression was 
hypertension without end organ damage related to 
hypertension.  

A February 2008 VA check-up recorded blood pressures of 
140/90 and 136/76.

At the October 2008 VA examination the examiner noted that 
the Veteran's blood pressure is treated and uncomplicated to 
date.  The examiner recorded blood pressure readings of 
139/88 and 122/81 on the left, and readings of 136/73 and 
130/80 on the right.  

The Board finds that entitlement to an increased evaluation 
for hypertension is not established.  In order to receive a 
20 percent evaluation or higher, the Veteran must have a 
diastolic pressure of predominately 110 or higher. However, 
out of the eight blood pressure readings recorded between 
2007 and 2008, none is 110 or higher.  Clearly, the Veteran's 
diastolic pressures have never been predominately 110 or 
higher at any point during this period. The criteria also 
allow for an increased evaluation if the systolic pressures 
are predominately 200 or higher, but the highest systolic 
pressure shown was the 140 obtained in February 2008.  This 
is no where close to the required criteria for a 20 percent 
evaluation.  Therefore, an evaluation in excess of 10 percent 
for hypertension is not possible.  38 C.F.R. § 4.104, Code 
7101.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are no blood pressure readings that would approximate 
the criteria for a higher evaluation.  There is no other 
medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Consideration has been given to whether an extraschedular 
rating is warranted in this case.  It is concluded that there 
is no basis for assigning such a rating.  Nothing in the 
record suggests that the Veteran's hypertension produces such 
unusual symptoms as to render application of the regular 
schedular provisions impractical.  Hospitalization or 
significant employment impairment has not been shown.  As 
such, an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321.


ORDER

Entitlement for service connection for diabetes mellitus type 
II is denied.

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


